El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El Hon. Tribunal Superior de Puerto Rico, Sala de San Juan, dictó sentencia sumaria mediante la cual condenó a la demandada recurrente Trans World Assurance Company (en adelante Trans World) a satisfacer a la demandante recurrida Raoca Plumbing and Sprinkler Corporation (en adelante Raoca Plumbing) la suma de $15,232.50 y la can-tidad de $5,000 por concepto de honorarios de abogado.
Acudió ante este Tribunal la parte demandada mediante el correspondiente recurso de revisión en el cual cuestionó, exclusivamente, la imposición de honorarios de abogado. Señaló que habiendo sido emplazada el día 22 de septiem-bre de 1982, mediante carta certificada de fecha 30 de sep-tiembre de 1982 le hizo a la demandante una oferta de sen-*465tencia por la suma antes mencionada de $15,232.50 y que al contestar la demanda presentada, con fecha de 4 de octubre de 1982, aceptó el adeudar la referida suma de dinero.
Ante dichos señalamientos expedimos orden, dirigida la misma a la parte demandante recurrida, para que mostrara causa por la cual la sentencia dictada no debía ser modifi-cada a los fines de eliminar la partida concedida por con-cepto de honorarios de abogado; dicha parte ha compare-cido. Su comparecencia nos persuade a no modificar la sentencia en controversia. Veamos el porqué.
El contratista Vicente Resto, Inc. subcontrató trabajos de plomería con la demandante recurrida Raoca Plumbing en relación con la construcción de una escuela en el pueblo de Luquillo, Puerto Rico. Con motivo de una precaria situa-ción económica, el contratista mencionado se acoge a los beneficios de la Ley de Quiebras federal. La demandada recurrente Trans World, como fiadora de Vicente Resto, Inc., se ve en la obligación de continuar y terminar dicha obra de construcción; la fiadora acuerda pagarle a Raoca Plumbing por todos los trabajos realizados y por realizarse. Terminados los mismos, Raoca Plumbing realiza innume-rables gestiones extrajudiciales durante un año para el cobro de lo que le adeuda Trans World, (1) durante el trans-curso del cual las partes, según alega ante nos la deman-dada recurrente, difieren sobre la suma de dinero real-mente adeudada. Habiendo resultado infructuosas dichas gestiones, el día 12 de julio de 1982 Raoca Plumbing pre-senta la demanda en cobro de dinero que origina el presente recurso.
La Regla 44.1(d) de las Reglas de Procedimiento Civil de 1979 dispone que “En caso que cualquier parte haya proce-dido con temeridad, el tribunal deberá imponerle en su sen-tencia el pago de una suma por concepto de honorarios de abogado”. (Énfasis suplido.)
*466La demandada recurrente sostiene la teoría de que para que un tribunal pueda encontrar “incursa en temeridad” a una parte demandada únicamente puede tomar en conside-ración los actos o la conducta observada por dicha parte con posterioridad al momento en que dicha parte ha sido emplazada; en otras palabras, después que ha advenido “judicialmente” en conocimiento de que pende una recla-mación contra ella. Bajo dicha teoría no hay duda de que le asistiría la razón a la recurrente, pues, habiendo sido emplazada el día 22 de septiembre de 1982, Trans World le hace a Raoca Plumbing una “oferta de sentencia” por la suma reclamada mediante carta de fecha 30 de septiembre de 1982. En adición, al presentar su contestación a la demanda el día 4 de octubre de 1982, acepta adeudar la suma especificada en la demanda.
Ante el tribunal de instancia, sin embargo, se presentó evidencia acreditativa de que la parte demandante, durante el año inmediatamente anterior a la fecha de la presen-tación de la demanda, realizó múltiples e innumerables ges-tiones de cobro, todas las cuales resultaron infructuosas. (2)
Adicionalmente tuvo ante sí el tribunal de instancia —mediante una declaración jurada de uno de los alguaciles de dicho tribunal— evidencia de que el Presidente de la Trans World “se le escondió” a dicho funcionario con el propósito de no ser emplazado. Por último, tuvo ante sí evi-dencia de que las distintas gestiones realizadas por dicho alguacil para lograr embargar, en aseguramiento de sen-tencia, fondos pertenecientes a Trans World en una de las sucursales de uno de los bancos comerciales que operan en Puerto Rico resultaron infructuosas debido a que “el Banco permitió a Trans World Assurance Co. sobregirarse en su cuenta y que el sobregiro lo cubría diariamente dicha empresa mediante depósitos que hacía”, y debido a que de *467“acuerdo con mi intervención [la del referido alguacil] y conocimiento en dicho caso, puedo asegurar que la conducta descrita en el párrafo anterior, obedece a un plan de dicha empresa para evitar embargos en su cuenta con la colabo-ración de la entidad bancaria en la cual se depositan los fondos”; situación que culminó en la condena por desacato civil de un oficial del banco en controversia, habiéndose ordenado inclusive por el tribunal de instancia (3) la encarcelación de dicho ejecutivo bancario hasta tanto se expidiera cheque por el banco por una determinada suma de dinero.
Esa actuación o conducta de la parte demandada durante el período de “prepresentación” de la demanda y durante el periodo de “preemplazamiento” es la que obviamente tomó en consideración el tribunal de instancia para la imposición de la suma de $5,000 por concepto de honorarios de abogado. ¿Es correcta dicha actuación judicial? Resolvemos que un tribunal puede, al resolver si una parte ha sido temeraria o no, tomar en consideración la conducta observada por las partes antes de presentarse la acción judicial y antes de ser emplazada la parte demandada.
La demandada recurrente sostiene ante nos que ella no pagó el dinero adeudado a Raoca Plumbing durante el año que precedió a la presentación de la demanda por el fun-damento de que había diferencias de criterio respecto a la suma de dinero verdaderamente adeudada. Existe eviden-cia,(4) sin embargo, que demuestra que desde el 26 de agosto de 1981 lo que la aquí demandante le reclama a la demandada es la suma de $5,410 más la cantidad de $9,822.50 por concepto del “retenido”. Una simple operación matemática nos indica que la suma de ambas cantidades arroja un total de $15,282.50, que precisamente es la can-*468tidad de dinero que reclamó la parte demandante al pre-sentar su demanda en cobro de dinero. En otras palabras, la parte demandante todo el tiempo ha estado reclamándole a la recurrente el pago de la misma suma de dinero. Si hubo diferencias de criterio en cuanto a lo adeudado, obviamente no se debió a la parte demandante. Resulta sumamente curioso e interesante que cuando esta parte presenta su demanda y logra finalmente emplazar a la demandada, entonces ésta inmediatamente acepta que adeuda la suma de dinero en relación con la cual existía, según ella, “dife-rencias de criterio”.
Los tribunales de justicia no debemos pasar por alto esta clase de conducta. Resolver que actuaciones de esta natu-raleza no entrañan temeridad es fomentar litigios innecesa-riamente. Decidir lo contrario sería premiar a la parte que injustificadamente se niega a pagar extrajudicialmente lo que adeuda y castigar al acreedor que se ve obligado, por la conducta del deudor, a incurrir en gastos al acudir al foro judicial.
En adición a lo anteriormente expuesto, conducta como la observada por la parte demandada una vez se presenta la demanda, de evitar ser emplazada y de utilizar subterfugios para impedir que la parte demandante ejerciera el derecho que tiene todo litigante relativo a aseguramiento de sentencia, también es base que justifica la imposición de honorarios de abogado por razón de temeridad.
La determinación de si un litigante ha procedido con temeridad descansa en la sana discreción del tribunal sentenciador. Font v. Pastrana, 73 D.P.R. 247 (1952). En vista de los hechos antes expuestos, no hay duda de que el tribunal de instancia no incurrió en abuso de discreción. Consideramos, sin embargo, que la suma de $5,000 impuesta por concepto de honorarios de abogado es exce-siva; se reduce la misma a la cantidad de $2,500. En conse-cuencia, se expide el auto, se modifica en la forma antes indicada la sentencia que dictara el Hon. Tribunal Superior *469de Puerto Rico, Sala de San Juan, en el caso Civil Núm. 82-3905, y así modificada se confirma.
El Juez Asociado Señor Negrón García emitió opinión concurrente y el Juez Asociado Señor Irizarry Yunqué emitió voto disidente al cual se une el Juez Presidente Señor Trías Monge.
-O&emdash;

 Ello así surge de una declaración jurada suscrita por el vicepresidente de dicha entidad.


 Declaración jurada del Sr. Miguel Nogueras, Vicepresidente de Raoca Plumbing.


 Mediante resolución a esos efectos de fecha 21 de septiembre de 1982.


 Certificación núm. 10; Exhibit III de la “Réplica a Oposición a Petición de Revisión” de la propia parte demandada recurrente.